Citation Nr: 1741403	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1966 to March 1969.  The Veteran died in April 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center.  In May 2015, the claim was remanded for a requested Travel Board hearing to be scheduled.  In October 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  The Veteran served in the Republic of Vietnam during the Vietnam War, and is presumed to have been exposed to herbicide agents in the course of such service.  He died in April 2011.  His death certificate shows that the immediate cause of his death was respiratory failure.  Esophageal cancer with metastases was listed as the underlying cause.  

The appellant alleges that the cancer that caused the Veteran's death was due to his exposure to Agent Orange during service in Vietnam.  Specifically, she contends that the primary site of the cancer was in the lungs and such cancer warrants service connection on a presumptive basis.

VA treatment records show esophageal cancer was diagnosed in February 2011 after the Veteran complained of difficulty eating and drinking.  A February 2011 CT scan showed an asymmetric soft tissue prominence in the posterior nasopharynx and numerous nodules in both lungs.  A biopsy of the esophagus was performed, and adenocarcinoma was diagnosed.  A March 2011 CT scan showed diffuse metastatic disease mainly to the skeleton.  There were also abnormal lesions of the soft tissue, including in the right paratracheal region and tongue.  There was an intense, increased presence in the esophagus, reflecting the carcinoma.  A separate, private March 2011 CT scan showed patchy parenchymal opacities in both lung bases.  A chest X-ray showed pleural-parenchymal disease at both lung bases.

In a December 2012 letter, a private physician noted the Veteran's records suggested esophageal cancer as the cause of death, but that adenomatous malignancy can arise from both the esophagus and lung, making it difficult in this case to determine which area was primary.  The physician opined there was a "modest possibility" that the Veteran could have had primary lung cancer, not esophageal cancer.  

In a February 2013 notice of disagreement, the appellant cited the University of Pittsburgh Medical Center to support her contention that esophageal cancer is a rare form of cancer that resembles lung cancer.  She reported the Veteran complained of respiratory difficulties a year before he had difficulty swallowing and esophageal cancer was diagnosed but did not seek treatment at that time.  She also noted he had a family history of lung cancer.  

In a June 2013 a VA consulting provider indicated he had reviewed the Veteran's claims file and opined it was less likely than not that the Veteran's cancer was primarily of the lung.  He explained that a February 2011 CT scan showed an abnormal esophagus suspicious for a tumor with tiny lung metastases.  The examiner noted all of his treatment records described the primary and significant bulk of the disease as esophageal.  There was no apparent bulky disease involving the lungs reported.  

The record does not contain adequate competent evidence to properly decide the claim.  Specifically, there are conflicting opinions regarding the nature and etiology of the death-causing adenocarcinoma that cannot be reconciled without further medical opinion guidance.  On remand, an addendum opinion based on review of the record should be obtained to reconcile the conflicting opinions.         

The case is REMANDED for the following:

1. The AOJ should forward the Veteran's record to an oncologist for review and an addendum opinion regarding the nature and etiology of his death-causing adenocarcinoma.  Upon review of the record (to include this remand), the consulting physician should provide opinions that respond to the following:

(a) Based on the factual evidence of record, is it at least as likely as not (a 50 % or better probability) that the primary site of the Veteran's death-causing adenocarcinoma was in his lungs, bronchus, larynx, or trachea?  

(b) If the response to (a) is no, is there any basis in the record to for relating the primary cause of the Veteran's death directly to his service/environmental exposures (including to herbicide agents) therein?

The examiner must provide rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record, including the private physician's December 2012 opinion and the VA examiner's June 2013 opinion (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

2. The AOJ should then review the entire record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


